



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Purewal
                Blueberry Farm Ltd. v. J.T. Johnson Co.,









2005 BCCA
            30




Date: 20050105




Docket: CA032514

Between:

Purewal
      Blueberry Farm Ltd.

Appellant

(
Plaintiff
)

And

J.T. Johnson
      Company, L.L.C., Insulpro Industries Inc., and

798208
      Alberta Ltd. doing business as Therm-All Insulation Ltd.

and the
      said 798208 Alberta Ltd.

Respondents











Before:



The Honourable
            Madam Justice Ryan





(In Chambers)




Oral Reasons for Judgment




J. Van Hinte



Counsel for the Appellant





A. Saunders



Counsel for the Respondent J.T. Johnson
            Company





K. Bouchier



Counsel for the Respondent Insulpro Industries
            Inc.





R.W. Lusk,
            Q.C.

J. Murray



Counsel for the Respondent 798208





Place and
            Date:



Vancouver, British Columbia





05 January 2005




(directions re: leave required)


[1]

RYAN
        J.A.
:  This is an application for directions
        pursuant to the 15 June 1998 practice notice as to whether leave to appeal
        is required.

[2]

The
      applicant, Purewal Blueberry Farm Ltd., seeks to appeal the order of Mr.
      Justice Wong of the Supreme Court, pronounced November 23, 2004, in which
      the applicants motion to add the respondents as defendants in the action
      under
Rule
15(5)(a)(iii) was dismissed.

[3]

The
      issue in this application is whether leave to appeal is required, or whether
      the appellant has a right of appeal from Wong J.s order.

[4]

The
      relevant provisions of the
Court of Appeal Act
R.S.B.C. 1996,
      c. 77, are as follows:

Appellate
        jurisdiction

6(1) An appeal
      lies to the court

(a)  from an order of the Supreme Court or
      an order of a judge of that court . . .

Leave to Appeal

7(1) In this section, interlocutory order includes
      . . .

(b)  an order made under the Supreme Court
      Rules on a matter of practice or procedure

(2) Despite section 6(1), an appeal does
      not lie to the court from

(a)  an interlocutory order, . . .

without leave of a justice

[5]

The
      applicant submits that the proper approach on this application is to determine
      whether the order of Wong J. finally disposes of the rights of the parties.

[6]

A
      party is entitled to appeal a final order but must seek leave if the order
      is interlocutory.  To determine whether an order is final, the effect of
      the order is examined.  If the effect is to finally dispose of the rights
      of the parties, the order will be held to be a final order, and leave will
      not be required.  If the order does not finally dispose of the rights between
      the parties, the order will be considered interlocutory, and leave is required:
Zanetti
      v. Bonneihon Enterprises Ltd
., 2002 BCCA 555, applied in
The
      Owners, Strata Plan LMS 989 v. Redekop et al
, 2003 BCCA 613 at
      para. 7.

[7]

Mr.
      Murray, counsel for the numbered company, one of the respondents in the
      proposed appeal, agrees with this analysis of the law to this point, but
      submits that the refusal to add the defendants did not finally dispose
      of the rights between the parties.  While recognizing that the applicant
      may not be able to stand up to a limitation defence in another proceeding,
      he submits that it is still open to the applicant to start a new action
      against the defendants and to apply for an order that it be consolidated
      with the present action.  Thus, he says, the order appealed from is not
      a final order, and, leave is required.

[8]

A
      similar submission was made in the case of
Burlington Northern Railway
      Co. v. Canadian National Railway
(1994), 10 B.C.L.R. (3d) 302.  In
      that case a Chambers judge in the Supreme Court had ruled that a contract
      between the parties dictated that the parties take their dispute to arbitration.  The
      Chambers judge stayed the action in the trial court and referred the matter
      to arbitration.  When the matter came before Mr. Justice Donald in Chambers
      in this court, he held that leave was not required.  While the rights between
      the parties had not been finally resolved, that is, while it was still
      open to them to resolve their differences by way of arbitration, Mr. Justice
      Donald held that it is the effect of the order on the status of the litigation
      that must be examined.  In so ruling he said this at page 306:

The problem in this
      case stems from a literal interpretation of the
Bozson v. Altrincham
,
      supra, language finally dispose of the rights of the parties.  The solution
      lies in the adoption of the approach suggested in the passage cited above
      from
The Conduct of an Appeal
.
That is, an examination
      of the effect the order has on the status of the litigation leads to a
      determination of whether an order is final or interlocutory
.  The order
      in question here effectively brought an end to the litigation in the Supreme
      Court.  The focus should be on the judicial proceedings because the rationale
      for the leave requirement is to control that process at both the trial
      and appellate level.  As it was said in
The conduct of an Appeal
at
      pp. 5-6:

The policy of the
      rule is, succinctly, that an unrestrained right of appeal from interlocutory
      orders would contribute to unnecessary delay and expense in the process
      of litigation, and would unduly burden appellate courts.

For these reason I hold that leave to appeal is not
      required in this case. (emphasis added)

[9]

Mr.
      Justice Donald was faced with a similar issue in
Strata Plan 2124
      v. Indal
2004 BCCA 611.  In that case a Chambers judge had set
      aside an order permitting the addition of a defendant pursuant to
Rule
15(5)(a)(iii).  Mr.
      Justice Donald noted that if the successful plaintiff started a separate
      action it would not be able to withstand a limitation defence if the defence
      stood up.  As I mentioned earlier, the same circumstances prevail in the
      case at bar.

[10]

In
      my view, whether the limitation defence is a factor or not, the reasoning
      in the
Burlington Northern Railway
case should be applied
      to this application.  The question is what effect the order has had on
      the status of the litigation.  In the case at bar, the order prevents the
      addition of the defendants as parties to the litigation at hand.  It is
      final as it relates to this particular lawsuit.  In my view it follows
      that leave is not required.

The Honourable Madam Justice Ryan




